Citation Nr: 9933433	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  96-39 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
varicose veins, currently rated as 30 percent disabling.

2.  Entitlement to increased evaluations for a bilateral 
elbow disability, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for a right knee 
disability, currently rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for a cervical 
spine disability, currently rated as 10 percent disabling.

5.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1962 to May 
1982.  This matter comes to the Board of Veterans' Appeals 
(Board) from a Department of Veterans Affairs (VA) San Diego 
Regional Office (RO) February 1996 rating decision which 
denied increased evaluations for his service-connected 
bilateral varicose veins, bilateral elbow disability, right 
knee disability and cervical spine disability, which were 
rated as 10 percent disabling; denied service connection for 
a skin disorder, hypertension and hematuria; and denied an 
application to reopen a previously denied claim for service 
connection for sinusitis.

By the February 1996 rating decision, the RO also denied 
compensable evaluations for the veteran's service-connected 
hemorrhoids, residuals of a left inguinal hernia repair and 
residuals of bilateral foot surgery.  However, the veteran 
did not file a notice of disagreement of the RO's denial of 
the claims for compensable evaluations for hemorrhoids and 
residuals of a left inguinal hernia repair.  Moreover, 
subsequent to the RO's increase of the rating for the 
veteran's residuals of bilateral foot surgery from 0 to 10 
percent in October 1997, he did not file a substantive appeal 
of this issue. 

By July 1996 rating decision, the RO granted service 
connection for the veteran's left knee disability and lumbar 
spine disability, and assigned them each 10 percent 
disability evaluations.

At his December 1996 hearing, the veteran withdrew the 
substantive appeal of his claims for service connection for 
hypertension and hematuria and the application to reopen his 
previously denied claim for service connection for sinusitis.  
The Board will therefore proceed in accordance with the 
veteran's express wishes and will address these issues no 
further.  38 C.F.R. § 20.204 (1999).

In October 1997, the RO increased the evaluation of the 
veteran's service-connected bilateral varicose veins from 10 
to 30 percent.  On a claim for an original or increased 
rating, the veteran presumably seeks the maximum benefit 
allowed by law.  The claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38-39 (1993).  As such, this issue remains in 
appellate status.

By February 1998 application for reopened compensation claim, 
the veteran requested the RO to reopen his previously denied 
claims for service connection for hypertension, hematuria and 
sinusitis.  However, by May 1998 statement, he withdrew his 
request to reopen these claims.  He also withdrew the 
substantive appeal of his claim for service connection for a 
skin disorder.  Again, the Board will proceeded in accordance 
with the veteran's express wishes.  38 C.F.R. § 20.204 
(1999).

By April 1999 rating decision, the RO denied increased 
evaluations for the veteran's service-connected lumbar spine 
disability, residuals of bilateral foot surgery, hemorrhoids, 
residuals of a left inguinal hernia repair and left knee 
disability; and a claim for entitlement to individual 
unemployability.  The veteran was notified of the RO's 
decision in a letter dated later that month.  The Board 
observes that the veteran has not filed a notice of 
disagreement of the RO's denial of increased evaluations for 
a lumbar spine disability, residuals of bilateral foot 
surgery, hemorrhoids and residuals of a left inguinal hernia 
repair.  Accordingly, these issues are not before the Board 
at this time.

By a statement received in April 1999, the veteran took 
exception to the RO's denial of his claims for an increased 
evaluation for a left knee disability and entitlement to 
individual unemployability.  The RO issued a Statement of the 
Case as to the issue of an increased rating for a left knee 
disability later that month.  As the veteran has not filed a 
substantive appeal of this issue, it is not before the Board 
at this time.

However, the veteran has not yet been provided a Statement of 
the Case as to the issue of entitlement to individual 
unemployability nor has he been given an opportunity to 
respond thereto by substantive appeal.  Therefore, the Board 
will assume jurisdiction of this issue to ensure that the 
procedural development necessary to accord the veteran full 
due process as to this issue is completed.  38 U.S.C.A. 
§ 7105.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran has 
severe varicose veins, involving superficial veins above and 
below the knee, with involvement of the long saphenous, 
ranging over 2 centimeters (cm.) in diameter, marked 
distortion and sacculation, with edema and episodes of 
ulceration and no involvement of deep circulation.

2.  The medical evidence does not show that his bilateral 
varicose veins are productive of persistent edema and stasis 
pigmentation or eczema.

3.  VA examination reports show that the veteran's elbows had 
an essentially full range of motion in December 1996, April 
1997 and April 1999.

4.  The most recent VA examination report shows that his 
bilateral range of elbow motion was flexion to 145 degrees, 
pronation to 80 degrees and supination to 85 degrees.

5.  VA examination reports show that the veteran's right knee 
had an essentially full range of motion in December 1996, 
April 1997; and a full range of motion of 0 to 140 degrees in 
April 1999.

6.  His right knee disability is not shown to be productive 
of recurrent moderate subluxation or instability nor does it 
involve frequent episodes of locking and effusion into the 
knee joints.

7.  His range of motion of his right knee has not been shown 
to be limited to at least 30 degrees of flexion or 15 degrees 
of extension.

8.  The veteran's cervical spine had an essentially full 
range of motion at the time of the most recent VA medical 
examinations in April 1997 and January 1999.

9.  His cervical spine motion is not moderately limited.

10.  It has not been shown that he has a moderate 
intervertebral disc syndrome with recurring attacks.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bilateral varicose veins have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.3, 
4.7, 4.41, 4.42, 4.104, Diagnostic Code 7120 (1997) & (1998).

2.  The criteria for evaluations in excess of 10 percent for 
disability of the right and left elbow have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.41, 4.42, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5206, 5207, 5208 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.41, 4.42, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5256, 5257, 5260, 5261 (1999).

4.  The criteria for an evaluation in excess of 10 percent 
for a cervical spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.41, 4.42, 4.45, 4.59 4.71, Diagnostic 
Codes 5003, 5287, 5290, 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations for his service-connected 
bilateral varicose veins, bilateral elbow disability, right 
knee disability and cervical spine disability are well 
grounded under 38 U.S.C.A. § 5107(a), as they are plausible 
or capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  In general, an allegation of an increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  Here, the veteran's contentions concerning 
the severity of his bilateral varicose veins, bilateral elbow 
disability, right knee disability and cervical spine 
disability (within the competence of a lay party to report) 
are sufficient to render these claims well grounded.  Thus, 
the Board finds that the facts relevant to these issues have 
been properly developed and that the VA's duty to assist the 
veteran in the development of his claims has been satisfied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When evaluating a disability, any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57 (1994).

Disability of the joints, including the spine, is measured by 
abnormalities of motion, such as limitation of motion or 
hypermobility, instability, pain on motion, or the inability 
to perform skilled motions smoothly.  38 C.F.R. § 4.45.  
Painful motion with joint or periarticular pathology and 
unstable joints due to healed injury are recognized as 
productive of disability entitled to at least a minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

In evaluating claims for increased ratings, we must evaluate 
the veteran's condition with a critical eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  A disability of the musculoskeletal system is 
measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  38 C.F.R. § 4.40.  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).


I.  Bilateral Varicose Veins

The veteran's service-connected bilateral varicose veins are 
rated under Diagnostic Code 7120.  The rating criteria for 
disease of the arteries and veins were revised effective 
January 12, 1998.  Where law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Thus, the Board will evaluate the 
veteran's service-connected bilateral varicose veins under 
both the old and new rating criteria to determine the version 
most favorable to the veteran.

Under the old criteria of Diagnostic Code 7120, moderately 
severe varicose veins, involving superficial veins above and 
below the knee, with varicosities of the long saphenous, 
ranging in size from 1 to 2 cm. in diameter, with symptoms of 
pain or cramping on exertion, without involvement of the deep 
circulation warranted a 20 percent evaluation when unilateral 
and a 30 percent evaluation when bilateral.  Severe varicose 
veins, involving superficial veins above and below the knee, 
with involvement of the long saphenous, ranging over 2 cm. in 
diameter, marked distortion and sacculation, with edema and 
episodes of ulceration, no involvement of deep circulation 
warranted a 40 percent evaluation when unilateral and a 50 
percent evaluation when bilateral.  Pronounced varicose 
veins, with the findings for the severe condition with 
secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation, warranted a 50 percent 
evaluation when unilateral and 60 percent evaluation when 
bilateral.  38 C.F.R. § 4.104 (1997).

Under the revised criteria of Diagnostic Code 7120, a 40 
percent evaluation is assigned for varicose veins with 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent evaluation is 
assigned for persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  A 
100 percent evaluation is assigned for massive, board-like 
edema with constant pain at rest.  38 C.F.R. § 4.104 (1999).

VA outpatient treatment records, dated from October 1994 to 
February 1998, do not show that the veteran was treated for 
bilateral varicose veins during this period.

On VA medical examination in December 1995, the veteran had a 
2 cm. varicosity of his right shin.  He also had a 4 cm. 
varicosity on his left shin which was made up of two separate 
bulges which measured 2 cm. each.  There was no ulceration 
over these areas.  His skin had good turgor, normal 
appendages and no ulceration.  The diagnoses were slight 2 
cm. varicosity on right lower extremity, and mild 4 cm. 
varicosities on left lateral shin which consisted of two 
focal areas of varicosities.

On VA medical examination in September 1996, varicose veins 
were present in the veteran's legs bilaterally.  Reflux was 
noted up to a level of the superior medial aspect of his legs 
bilaterally.  His skin was without any lesions, varicosities 
were noted on top palpated.  The diagnosis was varicose veins 
with pain in lower extremities bilaterally.

At the December 1996 hearing, the veteran testified that he 
had painful "little knots" which went up his leg whenever 
he walked for a substantial period of time.  He reported that 
he did not use medication for his bilateral varicose veins.  
He also reported that he was unemployed.  He indicated that 
his legs became swollen and painful when he walked at a fast 
pace.  He reported that his bilateral varicose veins were 
located below his knees.

On VA medical examination in January 1999, it was noted that 
the veteran had been employed as a postal employee since 
1983, but that he was employed as a modified carrier on night 
duty for four hours per day.  The veteran reported having 
fatigue in his legs and swelling, which was relieved by 
elevating the legs and by compression with hosiery.  
Examination revealed that slightly engorged and superficial 
varicose veins were present in his lower extremities 
bilaterally.  There was no evidence of ulcer or scar 
formations, edema, stasis pigmentation, eczema or elevated 
edema.  The pertinent diagnosis was varicose veins.  The 
examiner commented that the superficial varicose veins did 
not confer any venous stasis or dermatitis and opined that 
the veteran's varicose veins had only a minimal effect on his 
occupation and little limitation on his daily activities.

Upon close review of the claims folder, the Board concludes 
that the symptoms associated with veteran's bilateral 
varicose veins do not warrant an evaluation in excess of 30 
percent under either the old or revised schedular criteria of 
Diagnostic Code 7120.

Under the old criteria, an evaluation in excess of 30 percent 
is warranted when the evidence shows severe varicose veins, 
which involve superficial veins above and below the knee, 
with involvement of the long saphenous, ranging over 2 cm. in 
diameter, marked distortion and sacculation, with edema and 
episodes of ulceration, no involvement of deep circulation.  
This is not demonstrated by the evidence.  While the VA 
medical records show that the veteran has been diagnosed as 
having bilateral varicose veins, they do not show that that 
they measure more than 2 cm.  In particular, the December 
1995 VA examination report shows that the varicosity on his 
right shin measured 2cm. and that the two varicosities on his 
left shin measured 2 cm. each.  In addition, the most recent 
VA examination report does not show that the veteran's 
varicose veins measured more than 2 cm.  Moreover, the 
evidence is devoid of any report or clinical finding that his 
varicose veins are productive of marked distortion or 
sacculation.  Likewise, it does not disclose any findings of 
edema or ulceration.  Rather, the most recent VA examination 
report shows that that there was no evidence of ulcers, edema 
or elevated edema.  Although the veteran reported 
experiencing swelling, he also reported that the swelling was 
relieved upon elevation of the legs and with the use of 
hosiery.  Therefore, an evaluation in excess of 30 percent is 
unwarranted for the veteran's bilateral varicose veins under 
the old criteria of Diagnostic Code 7120.

An evaluation in excess of 30 percent under the revised 
criteria of Diagnostic Code 7120 requires the evidence to 
show that the veteran's varicose veins are productive of 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  In this case, the VA 
medical records are devoid of any medical finding that his 
bilateral varicose veins are productive of persistent edema, 
stasis pigmentation or eczema.  Instead, it was specifically 
noted at the time of the most recent VA examination that 
there was no evidence of edema, stasis pigmentation, eczema 
or elevated edema.  Thus, the evidence does not show that his 
bilateral varicose veins are productive of persistent edema 
and stasis pigmentation or eczema.  Consequently, an 
evaluation in excess of 30 percent is not warranted for the 
veteran's bilateral varicose veins under the revised criteria 
of Diagnostic Code 7120.


II.  Bilateral Elbow Disability

Generally, degenerative arthritis of the elbows may be rated 
under Diagnostic Codes 5003, 5205, 5206, 5207, 5208, or 5213, 
depending upon the particular manifestations of the 
disability in each claimant.

Diagnostic Code 5003 provides that degenerative arthritis 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
38 C.F.R. § 4.71a.

Diagnostic Code 5205 provides that ankylosis of the elbow 
which is favorable at an angle between 90 and 70 degrees 
warrants a 30 percent evaluation for the minor extremity and 
a 40 percent evaluation for the major extremity.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5206 provides that a 10 percent evaluation is 
warranted when flexion of the forearm is limited to 100 
degrees.  A 20 percent evaluation is warranted when flexion 
of the forearm is limited to 90 degrees.  When flexion is 
limited to 70 degrees a 20 percent evaluation may be assigned 
for the minor extremity and a 30 percent evaluation for the 
major extremity.  38 C.F.R. § 4.71a.

Diagnostic Code 5207 provides a 10 percent evaluation when 
extension of the forearm is limited to 45 or 60 degrees.  A 
20 percent evaluation is warranted when extension of the 
forearm is limited to 75 degrees.  When flexion is limited to 
90 degrees, a 20 percent evaluation will be assigned for the 
minor extremity and a 30 percent rating for the major 
extremity.  38 C.F.R. § 4.71a.

Diagnostic Code 5208 provides that a 20 percent evaluation is 
warranted when flexion of the forearm is limited to 100 
degrees and when extension of the forearm is limited to 45 
degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5213 provides that limitation of supination 
of either forearm to 30 degrees or less warrants a 10 percent 
evaluation.  A 20 percent evaluation is warranted when 
limitation of pronation of the forearm is lost beyond the 
last quarter of the arc and the hand does not approach full 
pronation.  Limitation of pronation of the forearm which is 
lost beyond the middle of the arc warrants a 20 percent 
evaluation for the minor extremity and a 30 percent 
evaluation for the major extremity.  Bone fusion with the 
hand fixed near the middle of the arc or moderate pronation 
warrants a 20 percent evaluation.  Loss of bone fusion with 
the hand fixed in full pronation warrants a 20 percent 
evaluation for the minor extremity and a 30 percent 
evaluation for the major extremity.  The hand fixed in 
supination or hyperpronation warrants a 30 percent evaluation 
for the minor extremity and a 40 percent evaluation for the 
major extremity.  38 C.F.R. § 4.71a.

VA outpatient treatment records, dated from October 1994 to 
February 1998, show that the veteran's upper extremities had 
a full range of motion at the time of a November 1994 
examination.

At the December 1996 hearing, the veteran testified that he 
had not had many problems with his elbows, but that they 
sometimes became tired, heavy and painful.  He reported that 
he did not use medication for his bilateral elbow disability.

On VA medical examination in December 1996, the veteran's 
elbows did not exhibit any swelling or deformities.  
Tenderness was present over his lateral epicondyles.  His 
range of elbow motion was 0 to 150 degrees bilaterally.  The 
pertinent diagnoses were chronic, bilateral epicondylitis of 
the elbows and early degenerative arthritis of the elbows.  
It was noted that the veteran did not have any functional 
loss of motion, but that he would likely have a limitation of 
function during flare ups of pain.  The examiner commented 
that specific limitations were difficult to describe because 
the veteran was only minimally symptomatic.

On VA medical examination in April 1997, the veteran's elbows 
did not exhibit any swelling or deformities.  Tenderness was 
present over his lateral epicondyles.  It was noted that this 
was suggestive of epicondylitis or tennis elbow.  His range 
of elbow motion was 0 to 140 degrees bilaterally.  There was 
no pain on motion.  The pertinent diagnosis was bilateral 
lateral epicondylitis.

On VA medical examination in January 1999, the veteran's 
range of elbow motion bilaterally was flexion to 145 degrees, 
supination to 85 degrees and pronation to 80 degrees.  There 
was no evidence of pain, fatigue, weakness or lack of 
endurance which effected the range of motion of either elbow.  
X-ray examination of his elbows revealed small degenerative 
olecranon spurs bilaterally.  The pertinent diagnosis was 
degenerative changes of both elbows.  It was noted that the 
veteran's elbows effected his usual occupation in that 
bending, supination and pronation could cause some pain.

The Board finds that ratings in excess of 10 percent each are 
unwarranted for the disability of each elbow under Diagnostic 
Code 5003, as the VA examination reports show that his elbows 
exhibited an essentially full range of motion in December 
1996, April 1997 and April 1999.

As there have been no reports of findings of ankylosis of the 
veteran's elbows, Diagnostic Code 5205 is not applicable to 
this case.

Because the veteran had bilateral range of elbow motion 
flexion to 145 degrees, supination to 85 degrees and 
pronation to 80 degrees at the time of his most recent VA 
examination, disability ratings in excess of 10 percent are 
not warranted for his bilateral elbow disability under 
Diagnostic Codes 5206, 5207 and 5208.

The most recent VA medical examination shows that the 
veteran's pronation was to 80 degrees and that his supination 
was to 85 degrees.  Thus, it has not been shown that he has a 
limitation of pronation beyond the last quarter of the arc or 
that his hands do not approach full pronation.  Therefore, 
evaluations greater than 10 percent are not warranted for his 
bilateral elbow degenerative arthritis under Diagnostic Code 
5213.


III.  Right Knee Disability

The veteran's degenerative changes of the right knee may be 
rated under Diagnostic Codes 5003, 5256, 5257, 5260, or 5261.

Diagnostic Code 5003 essentially provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the joint involved.

Diagnostic Code 5256 provides for the evaluation of ankylosis 
(bony fixation) of the knee, when ankylosis is at a favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees, a 30 percent evaluation is warranted.  When the 
ankylosis is in flexion between 10 and 20 degrees, a 40 
percent evaluation is warranted.  When the ankylosis in 
flexion between 20 and 45 degrees, a 50 percent evaluation is 
warranted.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides that when there is recurrent 
slight subluxation or lateral instability or other slight 
impairment of a knee, a 10 percent evaluation will be 
assigned.  A 20 percent evaluation will be assigned for 
moderate subluxation or moderate instability of a knee.  A 30 
percent evaluation requires severe recurrent subluxation or 
severe lateral instability.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides that a 10 percent evaluation is 
warranted when flexion is limited to 45 degrees.  A 20 
percent evaluation is warranted when flexion is limited to 30 
degrees.  A 30 percent evaluation is warranted when flexion 
is limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides that a 10 percent evaluation is 
warranted when extension is limited to 10 degrees.  A 20 
percent evaluation is warranted when extension is limited to 
15 degrees.  A 30 percent evaluation is warranted when 
extension is limited to 20 degrees.  When extension is 
limited to 30 degrees, a 40 percent evaluation is warranted.  
When extension is limited to 45 degrees, a 50 percent 
evaluation is warranted.  38 C.F.R. § 4.71a.

VA outpatient treatment records, dated from October 1994 to 
February 1998, show that the veteran was seen with complaints 
of right knee pain on occasion during this period.  A 
November 1994 record shows that his right lower extremity had 
a full range of motion.

At the December 1996 hearing, the veteran testified that he 
frequently fell down because his right knee buckled and gave 
way.  He also testified that he often felt a sharp pain in 
his right knee.  He reported that he did not take medication 
for his right knee disability and that he had never worn a 
brace on his right knee.

On VA medical examination in December 1996, the veteran's 
right knee did not exhibit any swelling or deformities.  
There was some mild medial joint line and patellofemoral 
tenderness.  His range of right knee motion was 0 to 140 
degrees.  X-ray examination of his right knee revealed medial 
compartment subchondral sclerosis with slight joint space 
narrowing.  The pertinent diagnosis was early degenerative 
arthritis of the right knee.  It was noted that the veteran 
did not appear to have any functional loss of motion, but 
that he would likely have a limitation of function during 
flare ups of pain.  It was also noted that specific 
limitations were difficult to describe because the veteran 
was only minimally symptomatic.

On VA medical examination in April 1997, the veteran's right 
knee did not exhibit any swelling or deformities.  It was 
noted that he had a markedly positive patellofemoral grind.  
His range of right knee motion was flexion to 130 degrees and 
extension to 0 degrees.  Some pain was present with extreme 
ranges of motion.  X-ray examination revealed patellofemoral 
joint disease.  The pertinent diagnosis was patellofemoral 
syndrome with early patellofemoral arthritis of the right 
knee.

On VA medical examination in January 1999, the veteran gave a 
history of having taken Naproxen for arthritis symptomatology 
since 1980.  Upon clinical examination, his range of right 
knee motion was flexion to 140 degrees and extension to 0 
degrees.  There was no evidence of pain, fatigue, weakness or 
lack of endurance which effected his range of motion.  There 
were no constitutional signs of arthritis.  X-ray examination 
of his right knee revealed probable femoral arterial 
calcification.  The pertinent diagnosis was degenerative 
changes of the right knee.  It was noted that the veteran's 
right knee effected his usual occupation in that repetitive 
tasks, such as bending his right knee, might cause pain.

A private medical examination report, dated later that month, 
shows that the veteran's range of right knee motion was 0 to 
140 degrees.

The Board finds that an evaluation in excess of 10 percent is 
unwarranted for the veteran's right knee disability under 
Diagnostic Code 5257.  An increased rating under this code 
provision require the evidence to show that his right knee 
exhibits moderate subluxation or instability.  This is simply 
not shown by the evidence.  Specifically, while the veteran 
testified that his right knee was painful and unstable, he 
also testified that he did not treat it with medication or 
wear a knee brace.  In addition, although the April 1997 VA 
examination report shows that he had a patellofemoral grind, 
it also shows that his right knee had an essentially full 
range of motion.  Moreover, the most recent VA examination 
report shows that he had a full range of right knee motion 
and that there was no evidence of pain, fatigue, weakness or 
lack of endurance which effected his range of motion.  Thus, 
on review of the evidence, the Board finds that the veteran's 
right knee disability is not productive of moderate 
subluxation or instability.  Thus, an evaluation in excess of 
10 percent is not warranted for his service-connected right 
knee disability under Diagnostic Code 5257.  It is likewise 
clear that Diagnostic Code 5256 is not applicable to this 
case as there has been no showing or finding of ankylosis 
relative to the veteran's right knee.

Because Diagnostic Code 5003 makes reference to the 
Diagnostic Codes which pertain to range of knee motion, it is 
appropriate to analyze entitlement under Diagnostic Code 5003 
in the context of Diagnostic Codes 5260 and 5261.  Again, the 
Board concludes that an evaluation in excess of 10 percent is 
not warranted for the veteran's right knee disability under 
these criteria either, as his right knee had an essentially 
full and normal range of motion at the time of VA 
examinations in December 1996 and April 1997; and a full 
range of motion of 0 to 140 degrees at the time of the most 
recent VA examination in April 1999.  Specifically, as the 
range of motion of his right knee has not been shown to be 
limited to at least 30 degrees of flexion, an evaluation in 
excess of 10 percent is unwarranted under Code 5260.  
Likewise, as his right knee motion has not been shown to be 
limited to at least 15 degrees of extension, an evaluation in 
excess of 10 percent is unwarranted under Code 5261, as well.


IV.  Cervical Spine Disability

The veteran's cervical spine disability may be rated under 
Diagnostic Codes 5003, 5287, 5290, and 5293.

Under Diagnostic Code 5287, ankylosis of the cervical spine 
warrants a 30 percent evaluation when in a favorable position 
and a 40 percent evaluation when in an unfavorable position.  
38 C.F.R. § 4.71a.

Diagnostic Code 5290 provides a 20 percent evaluation when 
moderate limitation of motion of the cervical spine is 
demonstrated.  A 30 percent evaluation is warranted for 
severe limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5293, a 20 percent evaluation is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks; a 40 percent evaluation is warranted for 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief; and a 60 percent evaluation for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to site 
of diseased disc and little intermittent relief.  
38 C.F.R. 4.71a.

VA outpatient treatment records, dated from October 1994 to 
February 1998, show that the veteran's neck had a full range 
of motion at the time of examinations in November 1994 and 
March 1995.  In February 1998, an examination of his neck 
revealed that it was supple, but that tenderness was present 
at his cervical spine.

At the December 1996 hearing, the veteran testified that he 
frequently experienced pain and a "rolling" sensation in 
his neck area.  He also testified that his neck pain was not 
severe at the time of the hearing.  He reported that his neck 
became painful when he remained stationary for a period of 
time.  He indicated that his neck did not limit his 
activities in any way, however.

On VA medical examination in April 1997, the veteran's 
cervical spine did not exhibit any swelling or deformities.  
Focal tenderness was present on the left side of his 
anterolateral neck.  A lymph node was found which was focally 
tender.  It was noted that his range of cervical motion was 
not limited, but that he had had some pain on extreme ranges 
of motion.  The diagnosis was painful lymph node in the 
anterolateral submandibular region of the veteran's neck.

On VA medical examination in January 1999, the veteran's 
range of cervical motion was flexion to 65 degrees, extension 
to 50 degrees and lateral flexion to 40 degrees bilaterally.  
There was no evidence of pain, fatigue, weakness or lack of 
endurance which affected his range of motion.  His cervical 
spine did not exhibit any painful motion, muscle spasm, 
weakness, tenderness or other pathologies.  X-ray examination 
of his cervical spine revealed spondylosis, degenerative disc 
disease at C4-5, and reversal of the normal passive cervical 
lordosis, consistent with skeletal muscle spasm.  The 
pertinent diagnosis was degenerative changes of the cervical 
spine.  It was noted that the veteran's cervical disability 
affected his usual occupation in that repetitive tasks, such 
as bending and turning, could cause pain, but that he was 
less likely to be affected by the cervical degenerative 
changes in his daily activities.

Diagnostic Code 5287 is not applicable as there is no 
evidence of ankylosis of the cervical spine.

An evaluation in excess of 10 percent is not warranted for 
the veteran's cervical spine disability under Diagnostic Code 
5003 in conjunction with 5290, as his cervical spine had an 
essentially full and normal range of motion at the time of 
the most recent VA examinations in April 1997 and January 
1999.  An evaluation in excess of 10 percent for the 
veteran's cervical spine disability under Diagnostic Code 
5290 requires a showing of severe limitation of motion of the 
cervical spine.  In this case, the most recent VA examination 
report shows that his range of cervical motion was flexion to 
65 degrees, extension to 50 degrees and lateral rotation to 
40 degrees bilaterally.  Thus, as moderate limitation of 
motion of the cervical spine has not been shown, an 
evaluation in excess of 10 percent is not warranted for his 
cervical spine disability under Diagnostic Codes 5003 and 
5290.

The Board observes that an evaluation in excess of 10 percent 
is also not warranted for the veteran's cervical spine 
disability under Diagnostic Code 5293.  An increased rating 
under this code requires the showing of a moderate 
intervertebral disc syndrome with recurring attacks.  In this 
case, the medical evidence does not reflect that the symptoms 
associated with the veteran's cervical spine disability are 
moderate in nature.  Rather, the VA outpatient treatment 
records show that examinations of his cervical spine revealed 
that it had a full range of motion.  In addition, his most 
recent VA examination report shows that his range of cervical 
motion was normal and that there was no evidence of pain, 
fatigue, weakness or lack of endurance.  Therefore, as the 
symptoms associated with the veteran's cervical spine 
disability do not appear to be moderate in nature, a rating 
in excess of 20 percent is not warranted under Diagnostic 
Code 5293.

V.  Additional Matters

The Board has considered application of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59, with regard to the veteran's 
bilateral elbow disability, right knee disability and 
cervical spine disability.  The level of impairment resulting 
from these disabilities is measured primarily by the amount 
of limitation of motion resulting.  As the medical evidence 
shows that the veteran essentially enjoys full range of 
motion in each elbow, his right knee, and in his cervical 
spine, and as he is already in receipt of four separate 
10 percent disability ratings, respectively, it is the 
opinion of the Board that each 10 percent rating must have 
been assigned with the provisions of 4.40 in mind, in order 
to compensate the veteran for the pain on repetitive use and 
during flare-ups which is reflected on the January 1999 VA 
examination report.  The Board can only agree with this 
award, as the medical evidence shows little to no limitation 
of motion in the joints at issue, but some pain on use and 
repeated motion in the right knee and cervical spine.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting increased evaluations for the veteran's service-
connected bilateral varicose veins, bilateral elbow 
disability, right knee disability and cervical spine 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

An evaluation in excess of 30 percent for bilateral varicose 
veins is denied.

Evaluations in excess of 10 percent for left and right elbow 
disabilities are denied.

An evaluation in excess of 10 percent for a right knee 
disability is denied.

An evaluation in excess of 10 percent for a cervical spine 
disability is denied.


REMAND

As reported earlier, by statement received in April 1999, the 
veteran took exception to the RO's denial of his claim for 
entitlement to individual unemployability.  A Statement of 
the Case has not yet been issued on this issue, as required 
by law.  38 U.S.C.A. § 7105(d).

In cases where a notice of disagreement is filed with an 
adverse rating decision, the claimant is entitled to an 
informative Statement of the Case.  Failure to provide such a 
statement of the case is a procedural defect necessitating 
remand.  38 C.F.R. § 19.9(a); See Godfrey v. Brown, 7 Vet. 
App. 398, 408-10 (1995); see also Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996).

Accordingly, this issue is REMANDED for the following action:

The RO must prepare and send the veteran 
a Statement of the Case regarding the 
issue of entitlement to individual 
unemployability.  The veteran must be 
advised of the time limit for the 
submission of a substantive appeal.  
Thereafter, if this issue is perfected by 
a timely-filed substantive appeal, the 
case should be returned to the Board for 
appellate review.  38 U.S.C.A. § 7105.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is so notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals

 

